Citation Nr: 0703597	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  05-27 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The veteran served on active duty from March 1995 to March 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 determination issued by 
the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in Hartford, Connecticut.

In April 2006, the veteran testified at a videoconference 
hearing before the undersigned acting Veterans Law Judge.  A 
transcript of this hearing is of record.  


FINDINGS OF FACT

The preponderance of the evidence establishes the veteran was 
intoxicated from drinking alcohol on January 3, 2004, and any 
disability from the accident which occurred on that date was 
due to the veteran's willful misconduct (intoxication).


CONCLUSION OF LAW

As the injuries sustained from the accident on January 3, 
2004 were the result of willful misconduct, the basic 
eligibility requirements for nonservice-connected disability 
pension benefits are not met.  38 U.S.C.A. §§ 105, 1521 (West 
2002); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.301, 3.340, 3.342 
(2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Notice should be 
given to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, VA's duties have been fulfilled.  Letters dated 
in May and November 2004 from VA issued by the RO met the 
four notice requirements specified in Pelegrini.  Therefore, 
VA has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.

VA provided notice to the veteran before the RO adjudicated 
his pension claim.  Further, the content of the notice fully 
complied with the requirements of U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2006), and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Thereafter, the veteran's 
claim was readjudicated in the June 2005 statement of the 
case (SOC) issued by the RO.  The veteran has been provided 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, the 
Board finds no defect in notice that results in any prejudice 
to the veteran.  Moreover, the veteran has not shown or 
alleged any prejudice in the content of the notice concerning 
this issue.

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  
As the Board concludes that the preponderance of the evidence 
is against the claim for pension, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  Accordingly, there is no 
possibility of prejudice to the veteran under the notice 
requirements of Dingess/Hartman. 

As for VA's duty to assist a veteran, the veteran's service 
medical records, private treatment records, and VA treatment 
records have been obtained and associated with the claims 
file.  In this case, there is no indication that relevant 
(i.e., pertaining to treatment for the claimed disabilities) 
records exist that have not been obtained or attempted to be 
obtained.  The duty to assist includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The veteran 
underwent a VA general medical examination in August 2004; a 
copy of the examination report is of record.

VA has satisfied its duties to inform and assist the veteran 
in this case.  Any "error" to the veteran resulting from 
this Board decision does not affect the merits of his claim 
or his substantive rights, for the reasons discussed above, 
and is therefore harmless.  38 C.F.R. § 20.1102 (2006).  
There is no reasonable possibility that further assistance to 
the veteran would substantiate his claim.  38 C.F.R. 
§ 3.159(d) (2006).



Merits of the Claim

The veteran seeks entitlement to nonservice-connected pension 
benefits.

The law authorizes the payment of a nonservice-connected 
disability pension to a veteran of a war who has the 
requisite service and who is permanently and totally 
disabled.  Basic entitlement exists if a veteran: (1) served 
in the active military, naval or air service for ninety (90) 
days or more during a period of war; (2) is permanently and 
totally disabled from nonservice-connected disability not due 
to his/her own willful misconduct; and (3) meets the net 
worth requirements under 38 C.F.R. § 3.274, and does not have 
an annual income in excess of the applicable maximum annual 
pension rate specified in 38 C.F.R. §§ 3.23, 3.3 (2006). 38 
U.S.C.A. §§ 1502, 1521 (West 2002).

Willful misconduct is an act involving conscious wrongdoing 
or a known prohibited action.  Willful misconduct involves 
deliberate or intentional wrongdoing with knowledge of or 
wanton and reckless disregard of its probable consequences.  
Mere technical violation of police regulations or ordinances 
did not per se constitute willful misconduct and willful 
misconduct as not determinative unless it is the proximate 
cause of injury, disease or death.  38 U.S.C.A. § 105(a); 38 
C.F.R. § 3.1(n) (2006).  

When the drinking of an alcoholic beverage to enjoy its 
intoxicating effects and the intoxication results in the 
disability, the disability will be considered the result of 
the person's willful misconduct.  38 C.F.R. § 3.301(c)(2) 
(2006).  

In a March 2005 administrative decision, the RO determined 
that the veteran's injuries were due to the veteran's use of 
alcohol and must be considered as due to willful misconduct.  
Having carefully considered the claim in light of the record 
and the applicable law, the Board finds that the 
preponderance of the evidence is against the claim and the 
appeal will be denied. 
 
Evidence of records indicates that the veteran fell from a 
tree around 7:00 am on January 3, 2004.  In a January 2004 
emergency department report, it was noted that the veteran 
had arrived about 30 minutes after his accident and admitted 
to drinking six beers that day but denied any drug use.  The 
emergency department report listed diagnoses of: (1) left 
pneumothorax; (2) cerebral contusion; (3) multiple rib 
fractures including the left fourth, fifth, and ninth ribs 
and the right sixth, seventh, and eighth; (4) 
pneumomediastum; (5) amphetamine use; (6) marijuana use; (7) 
T8 and T9 tranverse process fracture; (8) T8 superior end 
plate fracture; (9) T7 laminar fracture; and (10) alcohol 
intoxication.  Additional emergency department records 
indicate samples for blood work and a urine toxicology test 
were drawn at 7:50 am.  Urine toxicology test results were 
positive for amphetamines, tetrahydrocannabinol (THC), and 
opiates.  Complete blood count (CBC) test results showed an 
ethanol value of 141.

In an August 2004 VA general medical examination report, the 
examiner listed an impression of status post fall injury with 
(1) multiple rib fractures - now healing but still with 
significant pain on weight lifting and unable to go back to 
his job as construction person due to pain; (2) bilateral 
ankle sprains - now resolved, full range of motion, no 
assistive devices; (3) left shoulder pain due to scapular 
fracture - not involving range of motion, with full range of 
motion, no assistive devices; (4) T8-9 fracture - with 
residual bulging of the left flank as likely as not from 
thoracic nerve injury, no sensory deficit noted, no 
respiratory compromise for now, range of motion seem full, no 
radiculopathy; (5) right knee injury as likely as not medial 
meniscus partial tear, positive McMurray, with cane; (6) 
resolved pneumothorax and pneumomediastinum; and (7) cerebral 
contusion with essentially non-focal neurologic exam.  The 
examiner further noted the veteran's main limitation in 
obtaining gainful employment as a construction worker was the 
lifting restriction from his multiple rib fractures.  
However, he indicated that it remained to be seen how 
functional the veteran would be after his rib fractures were 
completely healed. 

Additional VA treatment records dated between May 2003 and 
May 2005 showed that the veteran had been prescribed 
methylphenidate (Ritalin) for treatment of probably 
attention-deficit/hyperactivity disorder (ADHD) as well as 
noted findings of cannabis and alcohol abuse in 2003.  A 
January 2004 VA psychiatric progess note showed that the 
veteran was transferred to a VA facility for rehabilitation 
after being discharged from inpatient treatment for his 
accident residuals.  The veteran reported that his alcohol 
intake prior to his accident was 3 to 4 beers and that he was 
not drunk at the time of the 25 foot fall from the tree.  
However, the examiner noted that the veteran had a problem 
with alcohol abuse, especially given the circumstances of his 
fall.  A February 2004 VA discharge summary showed that the 
veteran underwent physical, occupational, and recreational 
therapy as well as listed discharge diagnoses of left 4th, 
5th, and 9th rib fractures; right 6th, 7th, and 8th rib 
fractures; T8 and T9 left transverse process fractures; T8 
superior end plate fracture; T7 left laminar fracture; left 
proximal acromion fracture; right frontal cortical contusion; 
resolved left pneumothorax; depression; and history of 
alcohol abuse.  VA treatment records dated in April 2004 show 
another inpatient admission for alcohol abuse, depressive 
disorder, anxiety disorder, and ADHD after an altercation 
with his roommate and a suicidal attempt. 

In multiple statements of record as well as during the April 
2006 hearing, the veteran and his representative have made 
numerous assertions that can be distilled into two general 
allegations: (1) the evidence does not show the veteran was 
intoxicated at the time of the accident and (2) the proximate 
cause of the accident was due to nature and a faulty tree 
branch, not alcohol.  

Based on competent medical evidence of record showing 
intoxication at the time of his accident, the Board concludes 
that the preponderance of the evidence shows the proximate 
cause of the veteran's January 3, 2004, accident and 
resulting disabilities was due to his willful misconduct.  As 
shown above, the veteran's emergency room records show that 
blood was drawn within an hour of his 7:00 am arrival at the 
emergency room and that this test showed blood alcohol levels 
elevated to the 141 range.  The medical records reflect this 
level of blood alcohol level is indicative of alcohol 
intoxication.  Further, the standards used by the Nation 
Safety Council, U.S. Department of Transportation, and the 
Department of the Army indicate that the veteran's blood 
alcohol percentage of .14 shortly after his arrival at the 
emergency room presumptively establishes that he was under 
the influence of intoxicating liquor.  


In addition, the Board is unpersuaded that the veteran's 
accident, as per his allegations, was solely due to nature or 
faulty tree branch and not alcohol intoxication.  As 
indicated above, the veteran had a documented history of 
alcohol abuse that predated the accidental fall, admitted to 
drinking various quantities of alcohol before the accident, 
and had blood alcohol percentage test results that clearly 
established he was under the influence of intoxicating liquor 
shortly after the accident occurred.  

In short, the preponderance of the evidence shows the 
proximate cause of the veteran's January 3, 2004, accident 
and resulting disabilities was due to his willful misconduct.  
Consequently, the basic eligibility requirements for 
nonservice-connected disability pension benefits are not met 
and this appeal must be denied.


ORDER

Entitlement to nonservice-connected pension benefits is 
denied.



____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


